Citation Nr: 1702479	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  14-27 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1951 to September 1955.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction resides with the Seattle, Washington RO.   

On his May 2014 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In an August 2014 written statement, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In January 2004, the Board reopened the claim for service connection for tinnitus and remanded the claim for further development; a December 2004 Board decision denied the claim for service connection for tinnitus. 

2.  The Veteran did not timely appeal the December 2004 Board decision.

3.  Evidence added to the record since the December 2004 Board decision relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus.

4.  The Veteran has tinnitus.

5.  The Veteran was exposed to high levels of noise in service.  

6.  The Veteran's tinnitus was not chronic in service, did not manifest to a compensable degree within one year of service separation, and symptoms of tinnitus were not continuous since service separation.

7.  The evidence does not show that the Veteran's tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  The December 2004 Board decision, which denied the claim for service connection for tinnitus became final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016). 

2.  The criteria to reopen a claim for service connection for tinnitus have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a); 20.1105(2016).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. §§  3.303. 3.307(a)(3), 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The Veteran's previously denied claim for service connection for tinnitus is reopened, as explained below. 

VA's duty to notify was satisfied by a letter dated in April 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The evidence of record also includes service treatment records, post-service treatment records, and the Veteran's statements.  In May 2012 and September 2012, VA provided the Veteran with examinations to determine the nature and etiology of the Veteran's tinnitus.  As these medical examination reports were written after review an interview with the Veteran, an audiological examination of the Veteran, and contain opinions regarding the etiology of the Veteran's tinnitus, the Board finds that the medical examination reports are adequate.  Under these circumstances, there is no duty to provide an additional medical examination or opinion.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103. 

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening of Service Connection for Tinnitus

In January 2004, the Board reopened the claim for service connection for tinnitus and remanded the claim for further development.  In a December 2004 decision, the Board denied the claim for service connection for tinnitus.  Specifically, the Veteran was denied service connection for tinnitus because the preponderance of the evidence was against a finding of a medical nexus between in-service injury and current tinnitus.  The Veteran was provided notice of the decision and of his appellate rights, but he did not perfect a timely appeal.  Therefore, the December 2004 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.
The evidence of record at the time of the December 2004 Board decision included service treatment records and the Veteran's statements regarding the claimed in service tinnitus.  The evidence also included May 1996 and an August 2004 VA examinations. 

In support of the current application to reopen service connection for tinnitus, the new evidence associated with the record since the December 2004 Board decision includes, in pertinent part, May 2011 and September 2012 VA examination reports.  The May 2011 VA examiner opined that the Veteran's tinnitus was related to service as his reported date of onset corroborated with service.  On the other hand, the September 2012 VA examiner indicated that the Veteran's tinnitus was less likely than not related to service. 

After a review of all the evidence of record, lay and medical, the Board finds that the newly submitted VA examination reports are new and material as they relate to an unestablished fact (nexus to service) necessary to substantiate the claim for service connection for a tinnitus.  Accordingly, the evidence is new and material, and the claim is reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The appeal is granted to this extent only.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) (2015) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus (an organic disease of nervous system) is considered a chronic disease listed under 38 C.F.R. § 3.309(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Tinnitus

The Veteran contends that his tinnitus is related to in-service noise exposure.

In its December 2004 decision, the Board indicated that in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board's December 2004 decision noted that an August 2002 private medical opinion showed a diagnosis of tinnitus.  As such, the Veteran was found to have a current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further, the December 2004 Board decision found that the Veteran's duties working on the flight deck of an aircraft carrier routinely exposed him to high levels of noise.  As such, an in-service injury is shown.

These findings of fact in the December 2004 Board decision are incorporated by reference herein. 

Next, the Board finds that the Veteran's tinnitus was not chronic in service.  Service treatment records indicate that the Veteran was treated on several occasions during service for problems with his ears, to include an occasion in January 1952 when he was seen for "crackling" in the left ear.  This was diagnosed as mild chronic recurrent nonsuppurative left otitis media.  The Veteran's service medical records also show treatment in October 1954 for excessive wax in the ears and several instances of treatment in January 1955 for earaches, which were diagnosed as otitis externa.  Notably, however, tinnitus was not diagnosed during service.  Further, his September 1955 separation examination noted no findings with respect to the Veteran's ears or hearing.  In a March 1956 report of medical history, completed by the Veteran during his inactive reserve service, the Veteran indicated that he had "running ears," but specifically checked "NO" as to having ear trouble.  For these reasons, the Board finds that symptoms of tinnitus were not chronic in service.

Further, the evidence demonstrates that symptoms of tinnitus have not been continuous since service separation and did not manifest within one year of service separation.  On his initial claim form, filed in December 1955, two months after he left service, the Veteran stated that he suffered from earaches in inclement weather. In a February 1956 compensation examination, the Veteran indicated that his left ear had a tendency to ache and form excessive wax in cold weather.  He specifically denied any loss of hearing or tinnitus.  

The record also indicates that the Veteran sustained a serious work-related injury while working for a railroad in December 1971, which involved a head injury with loss of consciousness followed by complaints of light-headedness and dizziness.  A treatment report dated in October 1972 noted that the veteran's left ear was "badly scarred."
After the work-related injury, the Veteran filed a claim of entitlement to service connection for "ringing in both ears" in March 1975.  The Board notes that this claim was approximately 20 years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  There were no complaints or diagnoses for tinnitus prior to this time.  Therefore, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.307 (a)(3).

Regarding whether presumptive service connection may be granted on the basis of continuity of symptomatology in conjunction with 38 C.F.R. § 3.303 (b), there is no evidence of continuous symptoms pertaining to tinnitus since service separation.  Although now, pursuant to his claim for VA compensation benefits, the Veteran maintains that he had tinnitus since service, the objective evidence shows that the Veteran, although complaining of ear problems during and shortly after service, never reported any problems consistent with tinnitus.  As such, the Board finds that the Veteran's statements regarding continuous symptoms of tinnitus since service are not credible as they are inconsistent with the medical evidence of record.  It is reasonable to assume that the Veteran would have complained of tinnitus soon after service separation in light of his treatment for other ear disorder.  Instead, the Veteran's first report of tinnitus was in the 1970's (approximately 20 years following service separation), after exposure to noise while working on the railroad and after sustaining a head injury in 1971.  See generally Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  For these reasons, the Board finds that the Veteran's statements regarding continuous symptoms of tinnitus since service are not credible and presumptive service connection is not warranted on the basis of continuity of symptomatology in conjunction with 38 C.F.R. § 3.303 (b).

Concerning direct service connection, for the reasons that will be set forth below, the Board finds that the Veteran's tinnitus has not been related to service.  
The Veteran was afforded a VA examination in May 1996.  The examiner noted that the Veteran reported complaints of constant tinnitus in both ears and positive history for service and post-service high noise exposure.  The VA audiologist did not proffer a diagnosis of tinnitus.  The examiner also noted that the Veteran's reports of constant tinnitus were in contrast to the presentation during his February 1956 audiogram. 

An August 2002 report from a private physician, J. W. B., M.D., reflects a diagnosis of tinnitus.  It was Dr. J.W.B.'s medical opinion that acoustic trauma experienced in service due to exposure to jet aircraft noise and other loud noises was the likely cause of the Veteran's condition.  Dr. J.W.B.'s report included the results of an audiogram completed in August 2002, which showed a case history positive for tinnitus and noise exposure. 

The Board finds that the medical opinion from Dr. J.W.B. lacks probative value.  It does not appear that the doctor had access to the Veteran's complete medical records.  Further, his statements concerning the source and onset of the Veteran's tinnitus appear to be based solely on the Veteran's report, which the Board has found to lack probative value, and not on any review of prior medical records.  In this regard, no medical records, aside from the contemporaneous 2002 audiology report, were mentioned.

In an August 2004 VA audiology examination, the examiner noted that the Veteran's reports of in-service noise exposure as well as significant post-service occupational noise exposure.  Constant bilateral tinnitus was diagnosed.  The examining audiologist reviewed the claims file, noting no complaints of tinnitus at the time the Veteran left service, including during the February 1956 VA examination.  Based on the audiologist's review of the claims file, examination results and lack of continuity of the Veteran's complaints, he determined that it was less likely than not that the Veteran's tinnitus was related to his in-service noise exposure.

In connection with the Veteran's claim to reopen service connection for tinnitus, the Veteran was afforded a VA examination in May 2012.  The examiner indicated that the Veteran described a gradual onset of tinnitus in both ears that began during service.  He reported loud noise exposure from military aircraft and equipment.  The examiner then opined that the Veteran's tinnitus was at least as likely as not related to service.  In support of this opinion, the examiner noted that the reported date of onset of symptoms correlated with military service. 

The Board finds that the May 2012 VA medical opinion lacks probative value as it appears to be based solely on the Veteran's statements, which the Board has found to lack probative value as they are not credible.  Specifically, the examiner indicated that the Veteran's reported onset date of tinnitus correlated with military service.  However, the Veteran's first report of tinnitus occurred in the 1970s, almost 20 years following service separation.  Further, despite the Veteran's complaints of ear aches and excessive wax, he specifically denied tinnitus in February 1956, less than one year following service separation.  The May 2012 VA examiner did not explain how that Veteran's reported tinnitus correlated to service.  Accordingly, the Board finds that this medical opinion lacks probative value.

Another VA examination was obtained in September 2012.  The examiner indicated that he had reviewed the claims file.  The examiner then opined that the Veteran's tinnitus was less likely as not related to service.  In support of this opinion, the examiner stated that, based on the records reviewed, the Veteran denied tinnitus in February 1956 and complained only of earache, which was treated and resolved during service.  The Veteran himself also reported no tinnitus following service separation.  

The Board finds the September 2012 VA medical opinion to be probative as to whether the Veteran's currently diagnosed tinnitus is related to service.  The examiner reviewed and discussed the medical evidence and the Veteran's history in detail.  Further, the medical opinion was supported by a well-reasoned rationale, which was consistent with the medical evidence of record.  See Prejean, 13 Vet. App. at 448-9; Hernandez-Toyens, 11 Vet. App. at 382.

The Board has also considered the Veteran's statements regarding his belief that he has tinnitus that is related to his in-service noise exposure.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the etiology of the medically complex disorder of tinnitus.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Tinnitus is a medically complex process because of its multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Further, for the reasons discussed above, the Board has found the Veteran's statements regarding continuous symptoms of tinnitus since service not credible.

For these reasons, and based on the evidence of record, the Board finds that the weight of the competent, credible, and probative evidence is against a finding of relationship between the Veteran's tinnitus and service.  The Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim for service connection for tinnitus is reopened.

Service connection for tinnitus is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


